ORDER
PER CURIAM.
On consideration of appellee’s motion for resumption of proceedings en banc, appel-lee’s petition for rehearing en banc, and the responses thereto, it is
ORDERED that the motion is granted; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
FURTHER ORDERED that appellee’s petition for rehearing en banc is granted and that the opinion and judgment of July 28, 1994, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the calendar permits. The parties may file supplemental briefs within 30 days from the date of this order.